DETAILED ACTION
Claims 1-19 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of KIKUCHI et al (U.S. Patent Application Publication 2014/0302683).
With regards to claim 1, 3 and 11, Yoshimura discloses a method for forming a stair-step structure in a stack on a substrate in a plasma processing chamber, wherein the stack comprises a plurality of silicon oxide (L1) and silicon nitride (L2) bilayers under a mask (PRM), comprising at least one stair step cycle (Paragraphs [0054]-[0057] Figures 5-11), wherein each stair step cycle comprises: trimming the mas (Paragraph [0062] S3); and etching the stack in a plurality cycles wherein each cycle comprises etching a SiO2 layer (S1a) comprising: flowing a SiO2 gas into the plasma chamber wherein the SiO2 etching gas comprises a fluorocarbon, an inert bombardment gas (Ar); generating a plasma from the SiO2 etching gas; providing a bias and stopping the SiO12 layer etch (Paragraph [0058]) and etching a SiN layer (S1b) wherein the SiN layer is selectively etched with respect to the SiO2 layer and the mask, comprising: flowing a SiN etching gas into the plasma processing chamber, wherein the SiN etching gas comprises a hydrofluorocarbon and oxygen; generating a plasma from the SiN etching gas; providing a bias and stopping the SiN layer etch (Paragraphs [0058]-[0059] Table 1 discloses generating the plasma for both the silicon oxide etching and silicon nitride etching by generating a bias power). Yoshimura further discloses wherein the target object is a substrate comprising a multilayer film LM formed by laminating a plurality of alternating layers of a first layer L1 and a second layer L2 on a substrate wherein the substrate can be etched for a predetermined number of cycles until the desired number of stepped shape is formed on the edge portion of the multilayer film ML (Paragraphs [0054]-[0061], [0067]-[0071] Figure 11). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the number of step cycles and bilayers to amounts including Applicant’s claimed amount of 20 cycles stair cycles and more than 60 bilayers in order to form the desired stepped shaped multilayer film as rendered obvious by Yoshimura. (Paragraphs [0067]-[0071] MPEP 2144.05(II)(A)).
Yoshimura does not explicitly disclose wherein the SiO2 etching gas comprises a hydrofluorocarbon, an inert bombardment gas and at least one of SF6 and NF3.
Kikuchi discloses a method for etching a silicon oxide layer using a dry etching gas comprising a fluorine containing hydrocarbon (hydrofluorocarbon), an inert gas and at least one gas selected from the group consisting of NF3 (Paragraphs [0022], [0037], [0043], [0069]-[0072], [0079]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yoshimura to include the NF3 as rendered obvious by Kikuchi because the reference of Kikuchi teaches that the additive of a case including NF3 the etching rate can be increased for improvement in productivity (Paragraphs [0069]-[0070]). 
With regards to claim 2, the modified teachings of Yoshimura render obvious wherein the composition comprises a fluorocarbon, an inert bombardment gas (Ar) (Yoshimura Paragraph [0058]) and NF3 (Kikuchi Paragraph [0069]) and does not require oxygen which renders obvious wherein the SiO2 gas is oxygen free.
With regards to claim 4, the modified teachings of Yoshimura renders obvious wherein the inert bombardment gas is He (Kikuchi Paragraph [0069]).
With regards to claim 5, the modified teachings of Yoshimura renders obvious wherein the hydrofluorocarbon in the SiN etching gas is at least one of CH2F2, CH3F and CHF2 (Yoshimura Paragraph [0059] discloses CH3F).
With regards to claim 6, the modified teachings of Yoshimura renders obvious wherein the bias during the etching of the SiN layer (200W) has a magnitude that is greater than or equal to a magnitude of the bias during the etching of the SiO2 layer (150W). (Yoshimura Table1).
With regards to claim 8, the modified teachings of Yoshimura renders obvious providing a pressure of 40mTorr during the etching of the SiN layer which overlaps Applicant’s claimed amount of greater than 30mTorr (Yoshimura Table 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) The modified teachings of Yoshimura disclose wherein the pressure during the etching of the SiO2 layer is 20mTorr (Yoshimura Table 1) which although it does not explicitly overlap Applicant’s claimed range of less than 20mTorr it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Yoshimura disclose wherein the etching the SiN layer is about 12 seconds for each cycle and the etching the SiO2 is 12 seconds for each cycle (Yoshimura Paragraph [0100], Table 7) which although it does not explicitly overlap Applicant’s claimed range of less than 10 seconds for each cycle, it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 10, the modified teachings of Yoshimura disclose wherein the etching the stack comprises a predetermined number of cycles including 7-8 cycles (Yoshimura Paragraphs [0061], [0074]) which renders obvious Applicant’s claimed amount of three to ten cycles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 12-13, the modified teachings of Yoshimura discloses a gas supply unit GS connected to a gas supply for suppling gases including a flowing a hydrofluorocarbon gas with the SiN etching gas wherein the gas may be fed through a peripheral introducing unit 24 and a central introducing unit 22 (Yoshimura Paragraphs [0049]-[0053] Figure 1 gas supply unit GS hydrocarbon gas CH3F, peripheral introducing unit 24 and central introducing unit 22 Paragraph [0059] discloses hydrofluorocarbon etching gas comprising CH3F) which renders obvious wherein the flowing a SiN etching gas into the plasma processing chamber flows the hydrofluorocarbon through a center feed and a side feed, wherein the center feed includes one or more nozzles and the side feed includes one or more nozzles that are closer to sides of the substrate than a center of the substrate and wherein the one or more nozzles of the side feed flow hydrofluorocarbon in a direction from the sides of the substrate towards the center of the substrate.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of LEGOUIL et al (U.S. Patent 8,598,040).
With regards to claim 1, 3 and 11, Yoshimura discloses a method for forming a stair-step structure in a stack on a substrate in a plasma processing chamber, wherein the stack comprises a plurality of silicon oxide (L1) and silicon nitride (L2) bilayers under a mask (PRM), comprising at least one stair step cycle (Paragraphs [0054]-[0057] Figures 5-11), wherein each stair step cycle comprises: trimming the mask (Paragraph [0062] S3); and etching the stack in a plurality cycles wherein each cycle comprises etching a SiO2 layer (S1a) comprising: flowing a SiO2 gas into the plasma chamber wherein the SiO2 etching gas comprises a fluorocarbon, an inert bombardment gas (Ar); generating a plasma from the SiO2 etching gas; providing a bias and stopping the SiO12 layer etch (Paragraph [0058]) and etching a SiN layer (S1b) wherein the SiN layer is selectively etched with respect to the SiO2 layer and the mask, comprising: flowing a SiN etching gas into the plasma processing chamber, wherein the SiN etching gas comprises a hydrofluorocarbon and oxygen; generating a plasma from the SiN etching gas; providing a bias and stopping the SiN layer etch (Paragraphs [0058]-[0059] Table 1 discloses generating the plasma for both the silicon oxide etching and silicon nitride etching by generating a bias power). Yoshimura further discloses wherein the target object is a substrate comprising a multilayer film LM formed by laminating a plurality of alternating layers of a first layer L1 and a second layer L2 on a substrate wherein the substrate can be etched for a predetermined number of cycles until the desired number of stepped shape is formed on the edge portion of the multilayer film ML (Paragraphs [0054]-[0061], [0067]-[0071] Figure 11). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the number of step cycles and bilayers to amounts including Applicant’s claimed amount of 20 cycles stair cycles and more than 60 bilayers in order to form the desired stepped shaped multilayer film as rendered obvious by Yoshimura. (Paragraphs [0067]-[0071] MPEP 2144.05(II)(A)).
Yoshimura does not explicitly disclose wherein the SiO2 etching gas comprises a hydrofluorocarbon, an inert bombardment gas and at least one of SF6 and NF3.
LeGouil discloses a method for etching a silicon oxide layer wherein the silicon oxide layer is a bilayer comprising silicon oxide and silicon nitride (Col. 7 lines 59-63) using a dry etching gas comprising a fluorine containing a hydrofluorocarbon , an inert gas and at least one gas selected from the group consisting of NF3 (Col. 4 lines 38-53) wherein the stack comprises at least 16 bilayers which overlaps Applicant’s claimed amount of more than 60 bilayers (Col. 6 lines 13-16, Col. 7 lines 43-50). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Yoshimura to include the NF3 as rendered obvious by LeGouil because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the gas as rendered obvious by LeGouil. MPEP 2143D 
With regards to claim 2, the modified teachings of Yoshimura render obvious wherein the composition comprises a fluorocarbon, an inert bombardment gas (Ar) (Yoshimura Paragraph [0058]), hydrofluorocarbon, NF3 (LeGouil Col. 4 lines 38-53) and does not require oxygen which renders obvious wherein the SiO2 gas is oxygen free.
With regards to claim 5, the modified teachings of Yoshimura render obvious wherein the hydrofluorocarbon in the SiN etching gas is at least one of CH2F2, CH3F and CHF2 (Yoshimura Paragraph [0059] discloses CH3F).
With regards to claim 6, the modified teachings of Yoshimura render obvious wherein the bias during the etching of the SiN layer (200W) has a magnitude that is greater than or equal to a magnitude of the bias during the etching of the SiO2 layer (150W). (Yoshimura Table1).
With regards to claim 7, the modified teachings of Yoshimura disclose wherein the wafer bias voltage can be ins a range of from 10 to 1000V (LeGouil Col. 3 lines 12-28) wherein the bias voltage can be adjusted in order to provide the desired power to the electrodes to control the critical dimension of the pattern to be etched (LeGouil Col. 3 lines 12-28, Col 6 lines 38-51). In addition, the modified teachings of Yoshimura disclose wherein the bias voltage during etching a silicon oxide bilayer may be between 100-700 volts (LeGouil Col. 4 lines 49-50) which renders obvious Applicant’s claimed limitation of wherein the bias during the etching of the SiO2 layer has a magnitude that is less than 150 volts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I). In addition, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the bias during the etching of the SiN layer to a magnitude including Applicant’s claimed amount of between 150 to 400 volts in order to provide the desired plasma power to provide the desired etching critical dimensions rendered obvious by the modified teachings of Yoshimura (LeGouil Col. 3 lines 12-28, Col 6 lines 38-51) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05(II)(A)
With regards to claim 8, the modified teachings of Yoshimura render obvious providing a pressure of 40mTorr during the etching of the SiN layer which overlaps Applicant’s claimed amount of greater than 30mTorr (Yoshimura Table 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) The modified teachings of Yoshimura disclose wherein the pressure during the etching of the SiO2 layer is 20mTorr (Yoshimura Table 1) which although it does not explicitly overlap Applicant’s claimed range of less than 20mTorr it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 9, the modified teachings of Yoshimura disclose wherein the etching the SiN layer is about 12 seconds for each cycle and the etching the SiO2 is 12 seconds for each cycle (Yoshimura Paragraph [0100], Table 7) which although it does not explicitly overlap Applicant’s claimed range of less than 10 seconds for each cycle, it is sufficiently close that such amount renders obvious Applicant’s claimed range absent a showing of unexpected results. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05(I)
With regards to claim 10, the modified teachings of Yoshimura disclose wherein the etching the stack comprises a predetermined number of cycles including 7-8 cycles (Yoshimura Paragraphs [0061], [0074]) which renders obvious Applicant’s claimed amount of three to ten cycles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 12-13, the modified teachings of Yoshimura discloses a gas supply unit GS connected to a gas supply for suppling gases including a flowing a hydrofluorocarbon gas with the SiN etching gas wherein the gas may be fed through a peripheral introducing unit 24 and a central introducing unit 22 (Yoshimura Paragraphs [0049]-[0053] Figure 1 gas supply unit GS hydrocarbon gas CH3F, peripheral introducing unit 24 and central introducing unit 22 Paragraph [0059] discloses hydrofluorocarbon etching gas comprising CH3F) which renders obvious wherein the flowing a SiN etching gas into the plasma processing chamber flows the hydrofluorocarbon through a center feed and a side feed, wherein the center feed includes one or more nozzles and the side feed includes one or more nozzles that are closer to sides of the substrate than a center of the substrate and wherein the one or more nozzles of the side feed flow hydrofluorocarbon in a direction from the sides of the substrate towards the center of the substrate.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of KIKUCHI et al (U.S. Patent Application Publication 2014/0302683), as applied to claims 1-6 and 8-13, in further view of SURLA et al (U.S. Patent Application Publication 2015/0371869).
With regards to claims 14-15, the modified teachings of Yoshimura render obvious the limitations of claim 1 as previously discussed. 
However, the modified teachings of Yoshimura are silent as to wherein the etching of the SiN layer has a SiN to SiO2 selectivity in the range of 2:1 to 4:1 and wherein the SiO2 does not selectively etch the SiO2 layer with respect to the SiN layer. 
Surla discloses a plasma etching method comprising etching a silicon containing film such as silicon oxide and silicon nitride wherein the method selectively etches the silicon nitride layer from the silicon oxide layer (Paragraph [0076]) and etches both the silicon oxide and silicon nitride layer at similar etch rates; the silicon containing film being alternating silicon oxide and silicon nitride layers (Paragraphs [0069], [0076], [0083],-[0084]) rendering obvious wherein the SiO2 etch does not selectively etch the SiO2 layer with respect to the SiN layer; and wherein selectivity means a ratio of etch rate of one material to another is an etch rate of greater than 1:1 (Paragraph [0154]) rendering obvious wherein the etching of the SiN layer has a SiN to SiO2 selectivity in the range of 2:1 to 4:1; and wherein the layers may be etch with a composition comprising a hydrofluorocarbon (Paragraph [0194]), an inert gas (Paragraph [0223]) and fluorine containing gas (Paragraph [0231]) wherein the flow of components can be adjusted to etch the desired aperture (Paragraph [0233]). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify he modified teachings of Yoshimura to include the selectivity as rendered obvious by the teachings of Surla because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the selectivities as rendered obvious by the teachings of Surla. MPEP 2143D

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of KIKUCHI et al (U.S. Patent Application Publication 2014/0302683), as applied to claims 1-6 and 8-13, in further view of STONE et al (U.S. Patent Application Publication 2017/0178894).
With regards to claim 16-19, the modified teachings of Yoshimura render obvious the limitations of claims 1 and 2 respectively as previously discussed.
The modified teachings of Yoshimura are silent as to wherein the SiO2 etching gas comprises SF6 and NF3.
Stone discloses a plasma oxide eth process including introducing a flow of nitrogen trifluoride (NF3) which may be augmented by additional fluorine containing precursors including sulfur hexafluoride SF6 (Paragraphs [0042]-[0045]) which renders obvious wherein the SiO2 etching gas comprises SF6 and NF3.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the teachings of Yoshimura to include the etching gases as rendered obvious by Stone because the refence of Stone teaches that the combination of flow rates and ratio of different gases may be sued to control etch rates and etch selectivities (Paragraph [0045]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired oxide etching using the etching gases as rendered obvious by Stone. MPEP 2143D

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIMURA et al (U.S. Patent Application Publication 2015/0140822) in view of LEGOUIL et al (U.S. Patent 8,598,040), as applied to claims 1-3 and 5-13, in further view of STONE et al (U.S. Patent Application Publication 2017/0178894).
With regards to claim 16-19, the modified teachings of Yoshimura render obvious the limitations of claims 1 and 2 respectively as previously discussed.
The modified teachings of Yoshimura are silent as to wherein the SiO2 etching gas comprises SF6 and NF3.
Stone discloses a plasma oxide eth process including introducing a flow of nitrogen trifluoride (NF3) which may be augmented by additional fluorine containing precursors including sulfur hexafluoride SF6 (Paragraphs [0042]-[0045]) which renders obvious wherein the SiO2 etching gas comprises SF6 and NF3.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the teachings of Yoshimura to include the etching gases as rendered obvious by Stone because the refence of Stone teaches that the combination of flow rates and ratio of different gases may be sued to control etch rates and etch selectivities (Paragraph [0045]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired oxide etching using the etching gases as rendered obvious by Stone. MPEP 2143D

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 5-7 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention.
Claims 1-6 and 8-13 rejected under Yoshimura in view of Kikuchi.
Applicant argues that Yoshimura teaches a stair shape etch cycle of a single L1 layer and a single L2 layer before the resist mask is trimmed back but fails to disclose Applicant’s present application wherein two bilayers of SiO and SiN are etched for each trim. Applicant argues that the Office Action did not point out anything in Kikuchi that remedies thee deficiencies.
In addition, Applicant argues that Yoshimura uses a microwave generator that remote produces microwaves in the plasma chamber making it much more difficult to etch multiple bilayers per trim. Applicant argues that it would not have been obvious to adapt such a system.
Finally, Applicant argues Yoshimura teaches away from using SF6 based on Table 1 of Yoshimura. I tis Applicant’s position that Yoshimura is silent as to the use of NF3. 

 Claims 1-3 and 5-13 rejected under Yoshimura in view of Legouil.
Applicant argues that Yoshimura teaches a cyclic process wherein each tar step cycle etches a single L1 layer and a single L2 layer before the resist mask is trimmed because which differs from the present invention that recites a plurality of stair step cycles where each stair comprises a trim and then etching back the stack with a plurality of etching of the SiO2 layer and etching the SiN layer. It is Applicant’s position hat the basis of claim 1 is trimming the photoresist followed by at least two cycles of etching the SiO2 layer and then etching the SiN layer as shown in Figures 2A-G of Applicant’s present Application. 
In addition, Applicant argues that Yoshimura uses a microwave generator that remote produces microwaves in the plasma chamber making it much more difficult to etch multiple bilayers per trim. Applicant argues that it would not have been obvious to adapt such a system.
Finally, Applicant argues Yoshimura teaches away from using SF6 based on Table 1 of Yoshimura. I tis Applicant’s position that Yoshimura is silent as to the use of NF3 and discloses a preference for using CF4. 
With regards to claims 2-19 Applicant argues they are either directly or indirectly dependent from claim 1. In addition, the prior art fails to teach wherein the SiO2 etching is oxygen. It is Applicant’s position that the proposed amendment would render both etching SiO2 and SiN oxygen free. In addition, claim 4 recites that the inert bombardment gas He and the prior art fails to teach or render obvious using He as a bombardment gas. With regards to claim 1, Surla is not properly combined as it does not teach the use of a fluorocarbon as recited in claim 1 or Taught in Yoshimura but instead teaches a combination of fluorocarbon with a CN group. With regards to claims 16-19, Table 1 of Yoshimura teaches away from SF6. As such it is Applicant’s position that the cited prior art fails to teach or render obvious Applicant’s claimed invention. This is found unpersuasive. 
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention. With regards to the reference of Yoshimura:

    PNG
    media_image1.png
    530
    429
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    510
    425
    media_image2.png
    Greyscale
 
    PNG
    media_image2.png
    510
    425
    media_image2.png
    Greyscale

[0057] In the step S1 of the method shown in FIG. 4, the first layer L1 and the second layer L2 are etched. In the step S1 of the first cycle, the first layer L1 and the second layer L2 of the uppermost stage st1 are etched, and a pattern of the resist mask PRM is transferred to the first layer L1 and the second layer L2 of the uppermost stage st1.

[0058] The step S1 includes step S1a of etching the first layer L1 and step S1b of etching the second layer L2. In the step S1a, a plasma of an etchant gas for the first layer L1 is excited by using the microwave as an excitation source. In one embodiment, CF.sub.4 gas may be used as the etchant gas for the first layer L1. Further, in the step S1a, an inert gas may be used together with the etchant gas. In one embodiment, the inert gas may be Ar gas. In the step S1a of the first cycle, the first layer L1 exposed from the resist mask PRM is etched as shown in FIG. 5.

[0066] In this method, subsequently, the step S1 of the second cycle is performed on the target object W which has undergone the step S3 of the first cycle. Thus, as shown in FIG. 8, the first layer L1 and the second layer L2 of the uppermost stage st1 and the first layer L1 and the second layer L2 of the next stage st2, which are exposed from the resist mask PRM, are etched. Then, the step S3 of the second cycle is performed on the target object W which has undergone the step S1 of the second cycle. Thus, as shown in FIG. 9, the resist mask PRM is further etched, and the resist mask PRM is reduced. Then, the step S1 of the third cycle is performed on the target object W which has undergone the step S3 of the second cycle. Thus, as shown in FIG. 10, the first layer L1 and the second layer L2 of the uppermost stage st1, the first layer L1 and the second layer L2 of the next stage st2, and the first layer L1 and the second layer L2 of the further next stage st3, which are exposed from the resist mask PRM, are etched.

[0067] As described above, in this method, the step S3 and the step S1 are alternately repeated until it is determined in step S2 that the etching of the predetermined number of cycles has been performed. Thus, as shown in FIG. 11, a multistage stepped shape is formed in an edge portion of the multilayer film ML. When this method is carried out in the plasma processing apparatus 10, the control unit Cont of the plasma processing apparatus 10 repeats the first control and the second control as described above for a predetermined number of cycles.

As clearly shown in Figures 8-9 of Yoshimura in S3 the photo resist layer PRM is trimmed followed by performing S1 on stage st1, st2, stn etc each time PRM is trimmed wherein S1 comprises the steps of S1a and S1b of etching L1 and L2 of each of the stn (please see the above cited relevant portions). Therefore, Applicant’s arguments are found unpersuasive as Yoshimura clearly depicts etching multiple layers by performing a cycle step so S1 with sub steps S1a and S12 as each stage stn is exposed and etching L1 and L2 of each stn. 
Applicant’s arguments that it would be difficult to etch multiple layers using plasma formed in a microwave generator as discussed in Yoshimura, is found unpersuasive because (1) such argument appears to contradict those portions reproduced by the Examiner and (2) Applicant has not provided any evidence to support this assertion. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I)
Applicant’s arguments with regards to Yoshimura teaching away is the use of SF6 is found unpersuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). MPEP 2123 Applicant appears to erroneously interpret Table 1. Table 1 of Yoshimura discusses that SF6 would not be a desirable gas for using in Step S3 in combination with oxygen. Step S3 is directed towards the trimming of the photoresist mask. Yoshimura makes no mention or teaches away from the use of SF6 with regards to etching step S1a. 
Applicant does not appear to discuss the Examiner’s motivation for modifying Yoshimura to include the NF3 of Kikuchi or LeGouil. Therefore, the Examiner maintains that both combinations of prior art render obvious using NF3 in etching a silicon oxide layer.
With regards to claim 2, the Examiner maintains that the prior art renders obvious etching the silicon oxide layer without oxygen. Yoshimura Tables 1 and 2  include examples wherein S1a is performed without oxygen and S1b is performed with oxygen. Applicant’s assertion that such modification would provide an etching step of SiN without silicon nitride relies on arguments directed towards a modification not proposed by the current art rejection. LeGouil and Kikuchi were respectively introduced to address the separate step of etching the silicon oxide layer and is limited in scope to the position provided by the Examiner. The Examiner did not propose the modification to the etching step directed towards the silicon nitride layer. Therefore, Applicant’s argument is found unpersuasive.
With regards to claim 4, it is the Examiner’s position Yoshimura generally discloses forming a plasma wherein the plasma is generated by a microwave excitation source which would generate both ions and radicals used in the etching process steps (paragraphs [0042]-[0043], [0057]-[0059], [0063]) wherein an inert gas is used in the etching of the silicon oxide layer (Paragraph [0058]). Therefore, one of ordinary skill would recognize that during plasma generation both radicals and ions are generated of all the gases including the inert gas. Therefore, the Examiner maintains the rejection. 
With regards to claim 14, Surla discloses a number of etching gases including CF4 and CH3F (Paragraph [0101]) which corresponds to the etching gas of Yoshimura (Paragraphs [0058]-[0059]). As such Applicant’s arguments are found unpersuasive.
With regards to claims 16-19 they remain rejected for the reasons previously discussed with regards to claim 1. As to the remaining dependent claims they remain rejected as no separate arguments have been provided.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713